DETAILED ACTION
This communication is a Non-Final Office Action on the merits in response to communications received on 11/27/2020.  Claims 1 and 9 have been amended. Claim 32 has been newly added.  Therefore, Claims 1-2, 9, 11-18, 22-27, 29-30, and 32 are pending and have been addressed below. The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/27/2020 has been entered.

Specification
The substitute specification filed 11/27/2020 has not been entered because it does not conform to 37 CFR 1.125(b) and (c) because: the substitute specification pgs. 6-12 contains claim sets that need to be removed since claims tend to be amended and/or changed during prosecution.  The preferred layout of the specification includes claims commencing on a separate sheet. Thus, the substituted specification has not been entered. Appropriate clarification is required.

Claim Rejections - 35 USC § 112 – First Paragraph
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-2, 9, 11-18, 22-27, 29-30, and 32 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 9 & 32 recite “collecting data from thousands of users of the ecommerce website running on a third processor, sending the collected data to a first offline processor” and “sending the combined table of recommended products from the first offline processor to a second different processor optimized for real-time response”
The Specification lacks sufficient description and support for these steps.  The specification lacks sufficient description and support for these steps. The current application fails to comply with the requirement that it must describe the technology that 1st for lack of written description must be made. The claim seeks to patent the limitations of: “collecting data from thousands of users of the ecommerce website running on a third processor, sending the collected data to a first offline processor” and “sending the combined table of recommended products from the first offline processor to a second different processor optimized for real-time response” while the specification does not describe “a third processor” or “a second different processor optimized for real-time response” being used in sufficient detail for performing the claimed functions.
As a requirement of this title, the applicant has an obligation to disclose the technologic knowledge upon which the patent is based.  Applicant’s remarks do not indicate where support can be found in the Specification.
At best the parent application 12/764, 091 in which priority is claimed recites in pg. 50:
In the preferred embodiment, all programs are running on one computer, and website on another computer. This is done to reduce cost of ownership. Alternatively, the training program and email program are running on one computer, recommend program on a second computer, and website on a third computer. This is done 20 for maximum efficiency, so training doesn't slow recommendations and web browsing. However, the training program and recommend program can be running on one computer or two or more networked computers. In fact, all programs and the website could be running on the same computer. 

As best understood by Applicant’s specification, there does not appear to be a written description of a third processor collecting data from thousands of users or a 

Claim Rejections - 35 USC § 112 – Second Paragraph
5.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


6.	Claims 1-2, 9, 11-18, 22-27, 29-30, and 32 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
7.	Claims 9 & 32 recite these limitations:
	In step a), “using the first online processor, generating a driver list of recommended products for one or more driver products and a likelihood of purchase for each recommended product in the list” lacks proper antecedent basis and it is unclear if Applicant is referring to the “a first offline processor” previously recited.
ending the results list of recommended products from the second processor to the third processor to automatically display in the website” is indefinite since it is unclear if Applicant is referring to the same “third processor” of step a) where the data was collected and sent to the first offline processor. 
Also in step f), “wherein the one or more products are displayed by a third processor at the client computer” the recitation of a third processor is unclear if Applicant is referring to the same third processor previously recited in step f).
Further in step e) “one or more products having the highest likelihood of purchase from the results table such that the shopper sees additional products on the website” the recitation “the shopper” lacks proper antecedent basis.
Claims 1-2, 11-18, 22-27, 29-30 are also rejected since they carry the same deficiencies of their parent claim 9.

Claim Rejections - 35 USC § 101
9.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


10.	Claims 1-2, 9, 11-18, 22-27, 29-30, and 32 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
11.	Under Step 1 of the two-part analysis from Alice Corp, claims 9 & 32 are directed to a process (a series of acts or steps).  Thus, the claims fall within one of the four statutory categories.
12.	Under Step 2A – Prong One of the two-part analysis from Alice Corp, the claimed invention is directed to an abstract idea.
13.	Claim 9 which is representative of claim 32 recites:
“generating a driver list of recommended products for one or more driver products and a likelihood of purchase for each recommended product in the list, wherein the driver list using a correlation technique to calculate the likelihood of purchase for each recommended product based on purchase data from the thousands of users acting on both the driver product and recommended product in the driver list and stored in a driver table that contains the recommended products with the largest likelihoods of purchase”
“generating an influencer list of recommended products for one or more influencer products and a likelihood of purchase for each recommended product in the list, where each influencer product comprises a product other than a driver product, and wherein the influencer list using a correlation technique to calculate the likelihood of purchase for each recommended product based on purchase data from the thousands of users acting on both the influencer product and recommended product in the influencer list and stored in an influencer table that contains the recommended products with the largest likelihoods of purchase”,
“wherein the correlation technique transforms the purchase data from the thousands of users to the likelihoods of purchase used in steps a. and b. using a machine learning process that: (i) organizes the purchase data into a first array arranged by item index and a second array arranged by user index to reduce the time required to find a number of common users, (ii) stores the first and second arrays as jagged arrays to reduce the memory required to store the purchase data and further 
“transforming the driver and influencer lists of recommended products to generate a results list of recommended products by summing the influencer and driver likelihoods for a recommended product in both the influencer and driver list otherwise ignoring the recommended product in the influencer list such that  (1) if a product is in the driver list but not the influencer list, the product is added to the results list, and the product's likelihood of purchase from the driver list is used as its likelihood of purchase in the results list, (2) if a product is in both the driver list and the influencer list, the product is added to the results list, and the product's likelihood of purchase in the results list is calculated by summing the product's likelihoods from the driver list and the influencer list, and (3) if a product is in the influencer list, but not the driver list, the product is left out of the results list, wherein the results list of recommended products is generated, sorted by the likelihood of purchase from highest to lowest value, and thereby personalizing the recommendations to the shopper's behavior.”
The limitations as drafted under their broadest reasonable interpretation fall within the “certain methods of organizing human activity” grouping and “mathematical 
In Applicant’s Specification, pgs. 1-2 emphasize the present invention relates to recommendation systems, data mining, and knowledge discovery in databases.  Recommendation systems have been developed for large e-commerce websites and have been reported to account for 35% to 75% of transactions. However, these systems are customized, thus, expensive to develop and not easily adaptable to other websites, especially websites with few sales and products with 6 month lifecycles. They do not work off-the-shelf, requiring customization and difficult integration with the websites.         Recommendation systems have two parts, generator and recommendation engine. The generator creates the recommendations. It lists N, usually 20, recommended items (or users) for each target item (user). It can be manual entry, but is usually an automated system using correlation or neural networks to relate items based upon user actions. There are numerous examples in the prior art, including patent application 12/764,091 entitled "Improvements in Recommendations Systems" by Ken Levy and Neil Lofgren, 
As such, the Specification and limitations of claims 9 & 32 when considered as a whole pertain to recommendation practices and the correlation techniques necessary for personalizing recommendations for a shopper which falls within the “certain methods of organizing human activity” and “mathematical concepts” groupings of abstract ideas. Accordingly, claims 9 & 32 recites an abstract idea. For purposes of examination, claims 9 & 32 will be analyzed as reciting a single abstract idea. 
14.	Under Step 2A – Prong Two of the two-part analysis from Alice Corp, this judicial exception is not integrated into a practical application because the additional elements of: “an ecommerce website running on a third processor …a first offline processor … the first online processor … offline … a second, different processor optimized for real-time response  … online in real-time … the third processor … a client computer” are tools to implement the abstract idea and do not render the claims patent eligible because the claims require no more than generic computers (See spec, pg. 14, lines 1-20).  The use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea MPEP 2106.05 (f)
The other additional elements of: “collecting data from thousands of users”, “sending the collected data”, “wherein the driver list is pre-generated and stored”, “wherein the influencer list is pre-generated and stored”, “sending the combined table of recommended products”, “stores the combined table of recommended products”, “stored in a results table”, “wherein the results list is generated and stored”, “sending the results list of recommended products one or more products having the highest likelihood of purchase from the results table such that the shopper sees additional products on the website, wherein the one or more products are displayed” add insignificant extra solution activity to the abstract idea, as discussed in MPEP 2106.05(g)
Thus, the additional claim elements are not indicative of integration into a practical application, because the claims do not involve improvements to the functioning of a computer, or to any other technology or technical field (MPEP 2106.05(a)), the claims do not apply or use the abstract idea to effect a particular treatment or prophylaxis for a disease or medical condition (Vanda Memo), the claims do not apply the abstract idea with, or by use of, a particular machine (MPEP 2106.05(b)), the claims do not effect a transformation or reduction of a particular article to a different state or thing (MPEP 2106.05(c)), and the claims do not apply or use the abstract idea in some other meaningful way beyond generally linking the use of the abstract idea to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception (MPEP 2106.05(e) and Vanda 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, as discussed above with respect to integration of the abstract idea into a practical application, the additional element(s) of: “an ecommerce website running on a third processor …a first offline processor … the first online processor … offline … a second, different processor optimized for real-time response  … online in real-time … the third processor … a client computer” are at best the equivalent of merely adding the words “apply it” to the judicial exception. Mere instructions to apply an exception cannot provide an inventive concept.
The other additional elements of: “collecting data from thousands of users”, “sending the collected data”, “wherein the driver list is pre-generated and stored”, “wherein the influencer list is pre-generated and stored”, “sending the combined table of recommended products”, “stores the combined table of recommended products”, “stored in a results table”, “wherein the results list is generated and stored”, “sending the results list of recommended products one or more products having the highest likelihood of purchase from the results table such that the shopper sees additional products on the website, wherein the one or more products are displayed” all of which are extra-solution activity, which for purposes of Step 2A Prong Two was considered insignificant. Under the 2019 PEG, however, a conclusion that an additional element is insignificant extra-
At Step 2B, the evaluation of the insignificant extra-solution activity consideration takes into account whether or not the extra-solution activity is well-known. 
As discussed in MPEP 2106.05 (d)(II) the Symantec, TLI, and OIP court decisions indicated “receiving and transmitting data over a network” are computer functions that are well-understood, routine, and conventional functions when they are claimed as insignificant extra solution activity. Therefore, the conclusion that the collecting and sending steps are well-understood, routine, conventional activity is supported under Berkhiemer Option 2. Similarly, in MPEP 2106.05 (d)(II) the Versata court decision indicated “storing and retrieving information in memory” and “arranging a hierarchy of groups, sorting information, eliminating less restrictive pricing information and determining the price, are well-understood, routine, conventional activity when they are claimed a generic manner.  Therefore, the conclusion that the storing and displaying limitations are well-understood, routine, conventional activity is supported under Berkhiemer Option 2.  Even when considered in combination, these additional elements represent mere instructions to apply an exception and insignificant extra-solution activity, which cannot provide an inventive concept.
15.	Claims 1-2, 11-18, 22-27, and 29-30 are dependent of claims 9 & 32.
For example, claim 1 recites “modifying the recommendation list for the driver products according to a rule, where, if one or more of the driver products have a driver product attribute element, and one recommended product has a recommended product attribute element, the one recommended product's position in the recommendation list for the Claim 2 recites “wherein the rule promotes the one recommended product to a higher position in the recommendation list”, claim 11 recites “further comprising the additional steps of: d. relating a first product ID to a second product ID, and e. using actions on the first product ID to calculate recommendations for the second product ID”, claim 12 recites “wherein the second product ID is an analog product of the first product ID and does not replace it, and the actions on the first product ID are used for both the first product ID and analog product ID to calculate recommendations”, claim 13 recites “wherein said actions on the first product ID include an action date, and said actions on the first product ID are used to calculate the recommendations for said second product ID if said action date is before a predefined date.”, claim 14 recites “wherein the driver product attribute element is a specific category, and products from another category are promoted to a higher position in the recommendation list.”, claim 15 recites “wherein the promotion is based upon multiplying a likelihood by a weight and comparing the result to likelihoods of other products in the recommendation list to order the list.”, claim 16 recites “wherein the driver product attribute element is a specific category, and products from another category are promoted to a specific position in the claim 17 recites “wherein the driver product attribute element is a specific activity, and products from another activity are promoted in the recommendation list.”, claim 18 recites “wherein the first product ID is a child product of the second product ID, and the method creates a product family.”, claim 22 recites “wherein: the one or more driver products comprise one or more products that a shopper is currently viewing, such that the driver recommendation list is based on viewing behavior, and the one or more influencer products comprise one or more products that the shopper previously added to a shopping cart, such that the influencer recommendation list is based on cart behavior.”, claim 23 recites “wherein the one or more products that the shopper previously interacted with comprises one or more products the shopper previously viewed, or one or more products the shopper previously added to a shopping cart.”, claim 24 recites “wherein generating the recommendation list for the one or more driver products comprises generating multiple recommendation lists for multiple driver products and combining the multiple recommendation lists.”, claim 25 recites “generating multiple recommendation lists for multiple influencer products, and summing likelihoods for products already in the recommendation list for the driver products with likelihoods for products in the multiple recommendation lists for the multiple influencer products, where products in the multiple recommendation lists for the multiple influencer products are ignored if they are not already on the recommendation list for the driver products.”, claim 26 recites “wherein generating the driver list and influencer list uses a correlation technology and the likelihood of purchase is based on the resulting correlation for each product pair using numerous shopper behaviors on each product in the product pair.”, claim 27 recites claim 29 recites “wherein the display of product recommendations may show different products for two recipients when the two recipients have different influencer tables.”, claim 30 recites “wherein the driver list is sorted by the likelihood of purchase from highest to lowest value before being stored in step (a) such that fewer products are saved in the driver list, and the influencer list is sorted by the likelihood of purchase from highest to lowest value before being stored in step (b) such that fewer products are saved in the influencer list.”, further specify the data and/or mathematical operations for personalizing the recommendations for a shopper. Therefore, the dependent claims merely narrow the data described in the abstract idea.  Accordingly, these additional limitations do not provide an inventive concept or integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
 Response to Arguments
16.	Applicant's arguments filed 11/27/2020 have been fully considered but they are not persuasive. 
With Respect to Rejections Under 35 USC 101
Applicant argues “Claims 1-2, 9, 11-18, 22-27, and 29-30 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Applicant respectfully traverses this rejection.  As requested by the Examiner during the Interview, claim 9 is amended to further describe the interactions between The Examiner respectfully disagrees.
	The Examiner finds the response unpersuasive and asserts while the amendments may clarify some aspects of the invention being claimed, the claims as amended remain ineligible in view of the MPEP guidance. The remarks provided by the Applicant do not remove the claim(s) from the abstract idea realm. 
In regards to the interaction between three different processors, MPEP 2106.05 (b) indicates mere recitation of concrete or tangible components is not an inventive concept and merely adding a generic computer, generic computer components, or a programmed computer to perform generic computer functions does not automatically overcome an eligibility rejection. MPEP 2106.05 (f) indicates “use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, 
In the instant case, Applicant purports the interaction of three different processors in combination with using a machine learning process recited in claims 9 & 32 integrate the abstract idea into a practical application.  However as explained above in the present rejection at Prong Two of the two-step analysis, these limitations amount only to the use of generic hardware to carry out the abstract idea. (See spec, pg. 14, lines 1-20) Also, the recited using a machine learning process is a mathematical operation recited in the claims for personalizing the recommendations for the shopper 

Applicant further argues “New claim 32 is added. Claim 32, which is directed to subject matter similar to claim 9, is generally simpler than claim 9 and describes how the processors interact.”  The Examiner respectfully disagrees.
	The Examiner asserts that independent claim 32 recites subject matter similar to the subject matter found ineligible for independent claim 9, and is therefore being held rejected under the same grounds.

Applicant further argues “Similarly, the method recited in claim 9 recites specific manners of collecting information on the third processor, processing the information offline on the first processor, and generating a results list of recommended products in real-time on the second processor. This arrangement provides a specific technical improvement by preventing the offline processing from slowing down web browsing. Thus, with the method recited in claim 9, although each of the steps analyzed individually may arguably be viewed as the use of a computer or other machinery in its ordinary capacity, mathematical operations or acts of calculating using mathematical methods, or mere pre- or post-solution activity, the claim as a whole provides a specific The Examiner respectfully disagrees.
	The Examiner finds the response unpersuasive and asserts contrary to Applicant’s remarks that the claims provide a specific technical improvement by preventing the offline processing from slowing down web browsing, the remarks merely describe a technical problem, however, the Specification and claims do not recite a solution to problem. If the specification explicitly sets forth an improvement but in a conclusory manner (i.e., a bare assertion of an improvement without the detail necessary to be apparent to a person of ordinary skill in the art), the examiner should not determine the claim improves technology. An indication that the claimed invention provides an improvement can include a discussion in the specification that identifies a technical problem and explains the details of an unconventional technical solution expressed in the claim, or identifies technical improvements realized by the claim over the prior art.  The features such as offline and real-time are not enough to impart patent eligibility. Applicant’s remarks state the claim as a whole provides a specific improvement in generating and displaying recommendation results in real-time, however the remarks fail to sufficiently and persuasively explain how the instant claims are directed to an improvement in the way computers/processors operate, nor has Applicant identified any technical advance or improvement or specialized computer components. For these reasons, the rejections under 101 are being maintained.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EHRIN PRATT whose telephone number is (571)270-3184.  The examiner can normally be reached on 8-5 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynda Jasmin can be reached on 571-272-6782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


EHRIN PRATT
Examiner
Art Unit 3629



/EHRIN L PRATT/Examiner, Art Unit 3629                                                                                                                                                                                                        
/LYNDA JASMIN/Supervisory Patent Examiner, Art Unit 3629